DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The preliminary amendment filed on 06/25/2020 was entered.
	New claims 150-158 are pending in the present application, and they are examined on the merits herein.

Priority
The present application is a CON of US application with the Serial Number 16/654,536, filed on 10/16/2019, now US Patent 10,752,917; which is a CON of 16/523,558, filed on 07/26/2019, now US Patent 10,590,437; which is a CON of 15/670,639, filed on 08/07/2017, now US Patent 10,415,060; which is a CON of 15/487,088, filed on 04/13/2017, now US Patent 9,758,797; which is a CON of 15/270,469, filed on 09/20/2016, now US Patent 9,657,282; which is a CON of 15/156,829, filed on 05/17/2016, now US Patent 9,487,768; which is a CON of 14/735,603, filed on 06/10/2015, now US Patent 9,376,669; which is a CON of 14/701,199, filed on 04/30/2015, now US Patent 9,447,395; which is a CON of PCT/US2013/068118, filed on 11/01/2013; which claims benefit of the provisional application 61/721,302, filed on 11/01/2012, the provisional application 61/785,404, filed on 03/14/2013, and the provisional application 61/842,874, filed on 07/03/2013.
Upon review of the specifications of the above US applications, PCT/US2013/068118 and the provisional applications, it is determined that examined claims are only entitled at best to the effective filing date of 07/03/2013 of the provisional application 61/842,874.  This is because there is no written support in any of the provisional applications 61/721,302 and 61/785,404 for the concept of an encoded gene editing protein comprising a DNA-binding domain comprising a plurality of repeat sequences and at least one of the repeat sequences comprises the amino acid sequence LTPvQVVAIA wxyzGHGG (SEQ ID NO: 75).
Sequence Non-Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825 for the reason(s) set forth below.
This application discloses numerous amino acid sequences including those assigned with SEQ ID Nos. 75, 670 and 671; and yet the sequence listing filed on 06/25/2020 only listed a total of 60 sequences.  For the purpose of a compact prosecution, the examiner relied on the sequence searches in US application with the Serial Number 16/654,536, filed on 10/16/2019, now US Patent 10,752,917.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 150-158 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 150 it is unclear what is encompassed by the limitation “the amino acid sequence LTPvQVVAIA wxyzGHGG (SEQ ID NO: 75) and is 36 and 39 amino acids long, wherein:…”y” is any amino acid  or null”.  This is because when “y” is null in the SEQ ID NO: 75 with the defined “v”, “w”, “x” and “z” the sequence is 35-amino-acid long, and outside the scope of the limitation “36 and 39 amino acids long”.  Clarification is requested because the metes and bounds of the claim are not clearly determined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 150-158 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gregory et al (US 8,586,526; IDS) in view of Katzen et al (US 2013/0274129; IDS), Besman et al (US 8,129,348; IDS) and Hoerr et al (US 2010/0047261; IDS).  
The instant claims are directed at least to a composition comprising a nucleic acid encoding a gene-edited protein, wherein the gene-edited protein comprises: (a) a DNA binding domain, and (b) a nuclease domain, wherein: (i) the DNA-binding domain comprises a plurality of repeat sequences and at least one of the repeat sequences comprises the amino acid sequence LTPvQVVAIA wxyzGHGG (SEQ ID NO: 75) and is between 36 and 39 amino acids long, wherein “v” is Q, D or E, “w” is S or N, “x” is N, H or I, “y” is any amino acid, and “z” is GGKQALETVQRLLPVLCQD (SEQ ID NO: 670) or GGKQALETVQRLLPVLCQA (SEQ ID  into NO: 671), (ii) the nuclease domain comprises a catalytic domain of a nuclease.  
Gregory et al already disclosed at least a composition comprising DNA-binding proteins comprising one or more TALE (transcription activator-like effector)-repeat units fused to functional protein domains to form engineered nucleases (TALENs), engineered transcription factors, engineered recombinases or transposases for genetic modification and regulation of expression status of endogenous genes; as well as a composition comprising a polynucleotide encoding the same DNA-binding proteins (e.g., engineered TALENs or TALE-fusion proteins), including one in which the polynucleotide is in the form of mRNA (see at least Summary of the Invention; particularly col. 4, line 27 continues to line 56 of col. 5; col. 9, line 57 continues to line 8 of col. 10).   Gregory et al stated “The TALE repeat unit may be a wild-type domain isolated from Xanthomonas, Ralstonia or another related bacteria and/or may be engineered in some manner (e.g., may be non-naturally occurring).  In certain embodiments, at least one TALE repeat unit is engineered (e.g., non-naturally occurring, atypical, codon optimized, combinations thereof, etc.).  In certain embodiments, one or more amino acids in the TALE repeat domain (e.g., an RVD within one of the TALE repeats) are altered such that the domain binds to a selected target sequence (typically different from the target sequence bound by a naturally occurring TALE binding domain)....In some embodiments; at least one TALE repeat unit is modified at 1 or more of the amino acids at positions 2, 3, 4, 11, 12, 13, 21, 23, 24, 25, 26, 27, 28, 30, 31, 32, 33, 34 or 35 within one TALE repeat unit” (col. 2, line 58 continues to line 8 of col. 5); “The nuclease domain may be naturally occurring or may be engineered or non-naturally occurring.  In some embodiments, the nuclease domain is derived from a Type IIS nuclease (e.g., FokI)…In some aspects of the invention, a single TALEN protein is used by itself to induce a double strand break in a target DNA, while in others, the TALEN is used as part of a pair of nucleases. In some embodiments, the pair comprises two TALENs comprising FokI half domains, wherein the pairing of the FokI half domains is required to achieve DNA cleavage, while in other cases the TALEN protein is used in combination with a zinc-finger nuclease wherein pairing of the two FokI cleavage domains is required to achieve DNA cleavage…In some embodiments, the FokI domains are able to form homodimers, and in other instances, heterodimerization of two non-identical FokI cleavage domains from each member of the TALEN pair is required for targeted cleavage activity” (col. 7, line 66 continues to line 24 of col. 8).  An exemplary TALE construct of the sequence of SEQ ID NO: 227 comprising the sequence of nucleotides 1894-2481 that encodes the catalytic domain of FokI that is 100% identical to SEQ ID NO: 53 of the present invention (SEQ ID NO: 227 in example 23; and attached sequence search below).  Gregory et al further disclosed an exemplary 34-residue TALE-repeat unit having the sequence of LTPEQVVAIA SNDGGKQALETVQRLLPVLCQAHG (see at least Figure 22 and col. 29, line 15 continues to line 32 of col. 30).  This 34-residue TALE-repeat unit differs from the at least one of the repeat sequences comprising the recited 36-residue amino acid sequence in the substitution of the amino acids 33-34 HG with GHGG.
Gregory et al did not teach specifically at least a synthetic RNA encoding a TALEN (a gene editing protein), wherein the DNA-binding domain of the TALEN comprises a plurality of repeat sequences and at least one of the repeat sequences comprises the amino acid sequence LTPvQVVAIA wxyzGHGG (SEQ ID NO: 75) and is between 36 and 39 amino acids long, wherein “v” is Q, D or E, “w” is S or N, “x” is N, H or I, “y” is any amino acid, and “z” is GGKQALETVQRLLPVLCQD (SEQ ID NO: 670) or GGKQALETVQRLLPVLCQA (SEQ ID NO: 671).
At the effective filing date of the present application (07/03/2013), Katzen et al also disclosed compositions and methods for designing and producing functional DNA binding effector molecules, including TALE effector molecules such as TALENs, in which one or more TAL repeats are between 28 and 40 amino acids in length (e.g., from about 30 and to about 38 amino acids, from about 30 to about 37 amino acids, from about 30 to about 36 amino acids in length) and share at least 60% identity to the 34-amino acid sequence LTPDQVVAIA SXXGGKQALETVQRLLPVLCQAHG (see at least the Abstract; Summary of the Invention; particularly paragraphs 30, 33, 37-38, 95, 102, 243-262; Fig. 30 and Table 5).  Katzen et al stated “Some of the amino acids in particular positions of TABLE 5 are well conserved and others are much less conserved.  As examples, amino acid positions 1, 6, 7, 9, 10, 14, 15, 17, 18, 19, and 29 are well conserved….Further, amino acids with exhibiting low conservation include positions 2, 4, 8, 16, 20, 23, 24, 25, 26, 27, 28, 30, 31, 32, 33, 34 and 35, with amino acids positions 34 and 35 optionally being deleted” (paragraph 250). 
Additionally, at the effective filing date of the present application Besman et al already taught biologically active protein conjugates comprising a biologically active polypeptide coupled via a peptide bond to a polypeptide comprising from 2 to about 500 units of a repeating peptide motif, wherein the biologically active protein conjugate exhibits a modified half-life (increased or decreased) compared to the intrinsic half-life of the unconjugated biologically active protein; and wherein the peptide motif comprises 3-6 amino acid residues with exemplary peptide motifs having Glycine as the major constituent which include GHG, GHGG, GHGGG among others (see at least Abstract; Summary of the Invention; Table 2, particularly col. 37, third and fourth lines of Table 2; and Background of the Invention).
Moreover, Hoerr et al already disclosed a pharmaceutical composition comprising a base-modified RNA coding for any therapeutic protein (e.g., growth factors or growth hormones such as insulin, erythropoietin, factors VIII and XI; antibodies or proteases; and antigenic proteins/peptides such as MART-1, MART-2, PSA, PSMA) for increasing the expression of the protein, wherein the base-modified RNA may contain at least 10% (e.g., 10%, 25%, 50%) of all RNA cytidine-5'-triphosphate nucleotides modified to base-modified cytidine nucleotides (e.g., 5-methylcytidine-5'-triphosphate) and/or at least 10% (e.g., 10%, 25%, 50%) of all guanosine-5’triphosphate nucleotides modified to base-modified guanosine nucleotides (e.g., 7-deazaguanosine-5'-tri’hosphate) and/or at least 10% (e.g., 10%, 25%, 50%) of all RNA uridine-5'-triphosphate nucleotides modified to base-modified uridine nucleotides (e.g., pseudouridine-5'-triphosphate, 5-methyluridine-5’-phosphate) (see at least Abstract; particularly paragraphs 19-56 and especially paragraphs 24, 30-33, 46, 54 and 56; paragraphs 77-81, 83, 86-90, 105-106 and 110).  Hoerr et al also noted several advantages of using RNA as a safer gene therapeutic agent relative to DNA, among which are: (i) RNA does not involve the risk of being stably integrated into the genome of the transfected cell; (ii) RNA does not require viral sequences such as promoters for effective transcription; (iii) No anti-RNA antibodies have been detected (paragraph [0008]). 
 It would have been obvious for an ordinary skilled artisan to modify the teachings of Gregory et al by also preparing at least a synthetic RNA encoding a TALEN for editing a gene in a cell, wherein the DNA-binding domain of the TALEN comprises a plurality of repeat sequences and at least one of the repeat sequences comprises the amino acid sequence LTPEQVVAIA SNDGGKQALETVQRLLPVLCQAHG in which the amino acids HG at positions 33-34 have been replaced/substituted with 2 units of the repeating peptide motif of GHG, as well as the synthetic RNA contains non-canonical nucleotides such as 5-methyluridine and/or 5-methylcytidine, in light of the teachings of Katzen et al, Besman et al and Hoerr et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Katzen et al already disclosed TALE effector molecules such as TALENs, in which one or more TAL repeats are between 28 and 40 amino acids in length and share at least 60% identity to the 34-amino acid sequence LTPDQVVAIA SXXGGKQALETVQRLLPVLCQAHG in which at least amino acids at positions 2, 4, 8, 16, 20, 23, 24, 25, 26, 27, 28, 30, 31, 32, 33 and 34 exhibit low conservation.  Since the amino acids HG at positions 33-34 in a TAL-repeat unit exhibit low conservation and amenable for modifications, an ordinary skilled artisan in the art would have been motivated to replace them with 2 units of the motif GHG disclosed by Besman et al to modulate the half-life of an engineered TALEN containing at least a resulting engineered TAL-repeat unit of 38-amino acids in length, for editing a gene in a cell.  Moreover, an ordinary skilled artisan in the art would also have been motivated to utilize a synthetic RNA molecule encoding a TALEN for editing a gene in a cell because unlike a DNA vector, an RNA molecule is not dependent on transcription for expression of the encoded molecule in a cell and there is less risk for RNA to be stably integrated into the genome of a transfected cell potentially causing cancerous transformation as already noted by Hoerr et al.  Furthermore, an ordinary skilled artisan would also have been motivated to incorporate non-canonical nucleotides such as 5-methycytidine and 5-methyuridine into the synthetic RNA molecule encoding a modified TALEN to enhance the expression of encoded protein as taught by Hoerr et al.   
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Gregory et al, Katzen et al, Besman et al and Hoerr et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
	The modified composition resulting from the combined teachings of Gregory et al, Katzen et al, Besman et al and Hoerr et al as set forth above is indistinguishable and encompassed by the composition of the presently claimed invention.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 150-158 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,590,437, claims 1-9 of U.S. Patent No. 10,415,060, claims 1-9 of U.S. Patent No. 9,758,797, claims 1-9 of U.S. Patent No. 9,657,282, claims 1-9 of U.S. Patent No. 9,487,768, claims 1-9 of U.S. Patent No. 9,464,285, or claims 1-7 of U.S. Patent No. 9,376,669.
Although the claims at issue are not identical, they are not patentably distinct from each other because a composition comprising a nucleic acid encoding a gene-editing protein in any one of U.S. Patent Nos. 10,590,437; 10,415,060; 9,758,797; 9,657,282; 9,487,768; 9,464,285; and 9,376,669 anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.

Claims 150-156 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,752,917, or claims 1-10 of U.S. Patent No. 10,369,233.
Although the claims at issue are not identical, they are not patentably distinct from each other because a composition comprising a nucleic acid encoding a gene-editing protein in any one of U.S. Patent Nos. 10,752,917 and 10,369,233 anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.

Claims 150-156 and 158 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,447,395.
Although the claims at issue are not identical, they are not patentably distinct from each other because a composition comprising a nucleic acid encoding a gene-editing protein in U.S. Patent Nos. 9,447,395 anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.

Claims 157-158 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,752,917, claims 1-10 of U.S. Patent No. 10,369,233, or claims 1-7 of U.S. Patent No. 9,447,395 in view of Gregory et al (US 8,586,526; IDS).
The claims of the present application differ from claims 1-6 of U.S. Patent No. 10,752,917, claims 1-10 of U.S. Patent No. 10,369,233 or claims 1-7 of U.S. Patent No. 9,447,395 in reciting specifically that the nuclease domain comprises the catalytic domain of a protein comprising the amino acid sequence of SEQ ID NO: 53 and/or the nuclease is FokI.
At the effective filing date of the present application (07/03/2013), Gregory et al already disclosed at least a composition comprising DNA-binding proteins comprising one or more TALE (transcription activator-like effector)-repeat units fused to functional protein domains to form engineered nucleases (TALENs), engineered transcription factors, engineered recombinases or transposases for genetic modification and regulation of expression status of endogenous genes; as well as a composition comprising a polynucleotide encoding the same DNA-binding proteins (e.g., engineered TALENs or TALE-fusion proteins), including one in which the polynucleotide is in the form of mRNA (see at least Summary of the Invention; particularly col. 4, line 27 continues to line 56 of col. 5; col. 9, line 57 continues to line 8 of col. 10).   Gregory et al stated “The TALE repeat unit may be a wild-type domain isolated from Xanthomonas, Ralstonia or another related bacteria and/or may be engineered in some manner (e.g., may be non-naturally occurring).  In certain embodiments, at least one TALE repeat unit is engineered (e.g., non-naturally occurring, atypical, codon optimized, combinations thereof, etc.).  In certain embodiments, one or more amino acids in the TALE repeat domain (e.g., an RVD within one of the TALE repeats) are altered such that the domain binds to a selected target sequence (typically different from the target sequence bound by a naturally occurring TALE binding domain)....In some embodiments; at least one TALE repeat unit is modified at 1 or more of the amino acids at positions 2, 3, 4, 11, 12, 13, 21, 23, 24, 25, 26, 27, 28, 30, 31, 32, 33, 34 or 35 within one TALE repeat unit” (col. 2, line 58 continues to line 8 of col. 5); “The nuclease domain may be naturally occurring or may be engineered or non-naturally occurring.  In some embodiments, the nuclease domain is derived from a Type IIS nuclease (e.g., FokI)…In some aspects of the invention, a single TALEN protein is used by itself to induce a double strand break in a target DNA, while in others, the TALEN is used as part of a pair of nucleases. In some embodiments, the pair comprises two TALENs comprising FokI half domains, wherein the pairing of the FokI half domains is required to achieve DNA cleavage, while in other cases the TALEN protein is used in combination with a zinc-finger nuclease wherein pairing of the two FokI cleavage domains is required to achieve DNA cleavage…In some embodiments, the FokI domains are able to form homodimers, and in other instances, heterodimerization of two non-identical FokI cleavage domains from each member of the TALEN pair is required for targeted cleavage activity” (col. 7, line 66 continues to line 24 of col. 8).  An exemplary TALE construct of the sequence of SEQ ID NO: 227 comprising the sequence of nucleotides 1894-2481 that encodes the catalytic domain of FokI that is 100% identical to SEQ ID NO: 53 of the present invention (SEQ ID NO: 227 in example 23; and attached sequence search below).  
Accordingly, it would have been obvious for an ordinary skilled artisan to modify a composition comprising a nucleic acid encoding a gene-editing protein in any one of U.S. Patent Nos. 10,752,917, 10,369,233 and 9,447,395 by also selecting a catalytic domain of FokI nuclease, including one comprising the amino acid sequence of SEQ ID NO: 53, in light of the teachings of Gregory et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Gregory et al already taught successfully using a TALEN pair comprising FokI half domains to achieve DNA cleavage and/or an exemplary TALE construct of the sequence of SEQ ID NO: 227 comprising the sequence of nucleotides 1894-2481 that encodes the catalytic domain of FokI that is 100% identical to SEQ ID NO: 53 of the present invention.

Claims 150-154 and 156 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 180-187 and 189-197 of copending Application No. 16/710,771 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because a composition in the copending Application No. 16/710,771 anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        

Sequence 227; 
Patent No. 8586526

Alignment Scores:
Length:                 2487   
Score:                  1031.00        Matches:       196    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     21             Gaps:          0      

US-16-654-532-53 (1-196) x US-13-068-735-227 (1-2487)

Qy          1 GlnLeuValLysSerGluLeuGluGluLysLysSerGluLeuArgHisLysLeuLysTyr 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1894 CAGCTGGTGAAGAGCGAGCTGGAGGAGAAGAAGTCCGAGCTGCGGCACAAGCTGAAGTAC 1953

Qy         21 ValProHisGluTyrIleGluLeuIleGluIleAlaArgAsnSerThrGlnAspArgIle 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1954 GTGCCCCACGAGTACATCGAGCTGATCGAGATCGCCAGGAACAGCACCCAGGACCGCATC 2013

Qy         41 LeuGluMetLysValMetGluPhePheMetLysValTyrGlyTyrArgGlyLysHisLeu 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2014 CTGGAGATGAAGGTGATGGAGTTCTTCATGAAGGTGTACGGCTACAGGGGAAAGCACCTG 2073

Qy         61 GlyGlySerArgLysProAspGlyAlaIleTyrThrValGlySerProIleAspTyrGly 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2074 GGCGGAAGCAGAAAGCCTGACGGCGCCATCTATACAGTGGGCAGCCCCATCGATTACGGC 2133

Qy         81 ValIleValAspThrLysAlaTyrSerGlyGlyTyrAsnLeuProIleGlyGlnAlaAsp 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2134 GTGATCGTGGACACAAAGGCCTACAGCGGCGGCTACAATCTGCCTATCGGCCAGGCCGAC 2193

Qy        101 GluMetGlnArgTyrValGluGluAsnGlnThrArgAsnLysHisIleAsnProAsnGlu 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2194 GAGATGCAGAGATACGTGGAGGAGAACCAGACCCGGAATAAGCACATCAACCCCAACGAG 2253

Qy        121 TrpTrpLysValTyrProSerSerValThrGluPheLysPheLeuPheValSerGlyHis 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2254 TGGTGGAAGGTGTACCCTAGCAGCGTGACCGAGTTCAAGTTCCTGTTCGTGAGCGGCCAC 2313

Qy        141 PheLysGlyAsnTyrLysAlaGlnLeuThrArgLeuAsnHisIleThrAsnCysAsnGly 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2314 TTCAAGGGCAACTACAAGGCCCAGCTGACCAGGCTGAACCACATCACCAACTGCAATGGC 2373

Qy        161 AlaValLeuSerValGluGluLeuLeuIleGlyGlyGluMetIleLysAlaGlyThrLeu 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2374 GCCGTGCTGAGCGTGGAGGAGCTGCTGATCGGCGGCGAGATGATCAAAGCCGGCACCCTG 2433

Qy        181 ThrLeuGluGluValArgArgLysPheAsnAsnGlyGluIleAsnPhe 196
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db       2434 ACACTGGAGGAGGTGCGGCGCAAGTTCAACAACGGCGAGATCAACTTC 2481